Citation Nr: 1737914	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown., Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1978 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified at a Travel Board hearing.  A hearing transcript is of record.

In May 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.

During the pendency of the appeal, in a July 2016 rating decision the RO granted service connection for status-post left knee replacement with scar and degenerative disc disease (DDD) of the thoracolumbar spine.  These appeals were previously remanded.  The Veteran timely appealed the initial rating and effective date assigned to DDD of the thoracolumbar spine, but the claim has not yet been certified to the Board.  

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran has appealed the rating and effective date assigned for his recently service-connected DDD of the thoracolumbar spine.  In the substantive appeal of those issues, the Veteran requested a video hearing before the Board.  As hearing testimony and resolution of the DDD matter could have a significant impact on the outcome of the TDIU appeal, the Board finds that the appeal of the TDIU issue is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board will remand the TDIU issue pending the hearing and resolution of the DDD matter.

Accordingly, the case is REMANDED for the following action:

When ready for certification, arrange for a Board videoconference hearing on the inextricably intertwined issues of the rating and effective date assigned for the service-connected DDD of the thoracolumbar spine.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

